MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                        May 22 2020, 10:23 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kelly M. Starling                                        Angela N. Sanchez
Marion County Public Defender Agency                     Tina L. Mann
Appellate Division                                       Deputy Attorneys General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

N.H.,                                                    May 22, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-JV-2876
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Danielle P. Gaughan,
Appellee-Petitioner.                                     Judge Pro Tempore
                                                         The Honorable Geoffrey A. Gaither,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1908-JD-977



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020              Page 1 of 8
                                           Case Summary
[1]   N.H. appeals the juvenile court’s true finding that she committed the delinquent

      act of escape, a Level 6 felony1 if committed by an adult. The only issue she

      raises on appeal is whether the trial court abused its discretion when it admitted

      State’s Exhibits 1 and 2 into the record, over her objections.


[2]   We affirm.



                             Facts and Procedural History
[3]   In early August of 2019, the State placed N.H. on electronic monitoring as a

      pretrial condition in relation to another case. On August 13, the State filed a

      delinquency petition in which it alleged that N.H. committed the delinquent act

      of escape. The juvenile court conducted a fact finding hearing on September 27

      at which Lidiana Adams (“Adams”), N.H.’s Marion County Juvenile

      Probation Officer, testified that, on August 7, N.H. was released from detention

      and, as a condition of her release, was placed on a GPS electronic monitoring

      system in the form of a monitor on an ankle strap. Adams testified that ankle

      monitors allow the community adjustment team (“CAT”) of the Marion




      1
        Ind. Code § 35-44.1-3-4(b) (“A person who knowingly or intentionally violates a home detention order or
      intentionally removes an electronic monitoring device or GPS tracking device commits escape, a Level 6
      felony.”).

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020                    Page 2 of 8
      County Juvenile Probation Department to monitor a juvenile’s location at all

      times.


[4]   On August 12, CAT received an alert that N.H.’s ankle monitor was either

      malfunctioning or had been tampered with. Because the probation department

      was unable to contact N.H. otherwise, Adams and members of CAT went to

      N.H.’s home. N.H. was not there, but Adams and the other probation officers

      found an ankle monitor lying in the driveway of N.H.’s home with the strap cut

      and a pair of scissors lying next to the ankle monitor. From the information

      Adams had up to that point, she believed the discarded ankle monitor belonged

      to N.H. The probation officers collected the ankle monitor and filed a notice of

      probation violation.


[5]   Dave Akers (“Akers”), the supervisor of Marion County CAT, also testified.

      Through Akers, the State offered into evidence two exhibits. Akers testified

      that he had printed out both exhibits from the computer system CAT uses to

      monitor juveniles on community release. He stated that computer system is

      “from” a company out of Colorado called Behavioral Interventions Total

      Access, which services the monitoring equipment and provides CAT with alerts

      when certain activities occur, such as tampering with ankle monitor straps. Tr.

      at 15. Exhibit 1 was a printout of an activity summary indicating that a

      “Tracker Strap Tamper” had occurred on August 12, 2019, for the ankle

      monitor provided to N.H.. Ex. 1. N.H. objected to Exhibit 1 as “hearsay,” and

      on the grounds that the State had only provided the document to N.H. right

      before the hearing. Tr. at 16. The juvenile court asked Akers if there was any

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020   Page 3 of 8
      information in Exhibit 1 “that hasn’t been talked about today in court,” and

      Akers replied in the negative. Id. at 19. The court overruled the objection and

      Exhibit 1 was admitted.


[6]   Akers also testified as to Exhibit 2, which was another document he had printed

      out from the system owned by Behavioral Interventions. Exhibit 2 contained a

      “history” of activity on N.H.’s ankle monitor from August 8 through September

      24, 2019. Tr. at 22. Akers stated that the documents in both Exhibits 1 and 2

      are documents CAT “keeps in its regular course of business.” Id. at 23. N.H.

      objected to the admission of Exhibit 2 on the grounds that (1) it was provided to

      her only right before the hearing and (2) it is hearsay. As to the latter, N.H.

      noted the document in Exhibit 2 is from a computer system “from [Behavioral

      Interventions] Total Access,” and Akers is “not the keeper of that system.” Id.

      N.H. further stated: “We don’t have anybody here from Total Access to

      authenticate that these [exhibits] are accurate or anything about the [computer]

      system.” Id. The juvenile court overruled the objection and Exhibit 2 was

      admitted into evidence.


[7]   On November 8, 2019, the court issued its written order finding it true that

      N.H. committed the delinquent act of escape, a Level 6 felony if committed by

      an adult, and placing her on probation. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020   Page 4 of 8
                                  Discussion and Decision
[8]    N.H. appeals the juvenile court’s admission of State’s Exhibits 1 and 2 into

       evidence. A trial court has broad discretion to rule on the admissibility of

       evidence, and we review such rulings for an abuse of discretion. E.g., Cornell v.

       State, 139 N.E.3d 1135, 1143 (Ind. Ct. App. 2020) (citing Nicholson v. State, 963
N.E.2d 1096, 1099 (Ind. 2012)). An abuse of discretion occurs when the trial

       court’s decision is clearly against the logic and effect of the facts and

       circumstances before it. Id.


[9]    As an initial matter, the State asserts that N.H. has waived her appeal of the

       admission of Exhibits 1 and 2 because her objections to those exhibits lacked

       specificity. Indiana Rule of Evidence 103(a)(1) provides, in relevant part, that

       an error is preserved for appeal only if a party makes a timely objection that

       states a specific ground, “unless it was apparent from the context.” The State

       contends that the hearsay objections to its exhibits were insufficient because

       they did not reference Indiana Rule of Evidence 803(6), commonly referred to

       as the “business records exception” to hearsay.


[10]   However, N.H.’s hearsay objection to Exhibit 2 was specific enough as it

       asserted a lack of authentication by the record keeper, which is a requirement of

       the business records exception to the rule against hearsay. Ind. Evid. R.

       803(6)(D). And N.H.’s general hearsay objection to Exhibit 1 was sufficient to

       preserve the issue of its admissibility on appeal, as the ground for the objection

       was apparent from the context. See Evid. R. 103(a)(1); Ward v. State, 50 N.E.3d


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020   Page 5 of 8
       752, 756 (Ind. 2016) (cautioning appellate courts not to unrealistically “insist on

       detailed doctrinal arguments during the exigencies of trial,” and observing that

       an objection need simply be sufficient “to let the trial judge make an informed

       decision and prevent the objecting party from switching theories on appeal”);

       K.T. v. Ind. Dep’t of Child Servs. (“In re O.G.”), 65 N.E.3d 1080, 1086-76 (Ind. Ct.

       App. 2016) (finding a general hearsay objection sufficient to preserve the issue

       of admissibility for appeal, even when the objection did not specifically identify

       the business records exception to the hearsay rule), trans. denied. N.H. did not

       waive appeal of the admissibility of State’s Exhibits 1 and 2.


[11]   N.H. contends the trial court abused its discretion when it admitted State’s

       Exhibits 1 and 2 into evidence. Specifically, she maintains that those

       documents do not fall within the business records exception to the rule against

       hearsay. See Evid. R. 803(6). However, even assuming—without deciding—

       that the exhibits were inadmissible hearsay, their admission was harmless error.


               “The fact that evidence was erroneously admitted does not
               automatically require reversal, and we will reverse only if we
               conclude the admission affected a party’s substantial rights.” [In
               re A.J., 877 N.E.2d 805, 813 (Ind. Ct. App. 2007), trans. denied.]
               “In general, the admission of evidence that is merely cumulative
               of other evidence amounts to harmless error as such admission
               does not affect a party’s substantial rights.” In re Paternity of
               H.R.M., 864 N.E.2d 442, 450-51 (Ind. Ct. App. 2007).”


       D.B.M. v. Ind. Dep’t of Child Servs., 20 N.E.3d 174, 179 (Ind. Ct. App. 2014),

       trans. denied; see also Sibbing v. Cave, 922 N.E.2d 594, 598 (Ind. 2010)

       (“[R]eversible error cannot be predicated upon the erroneous admission of

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020   Page 6 of 8
       evidence that is merely cumulative of other evidence that has already been

       properly admitted.”(quotation and citation omitted)); E.B. v. Ind. Dep’t of Child

       Servs. (“In re Des.B.”), 2 N.E.3d 828, 834 (Ind. Ct. App. 2014) (“To determine

       whether the admission of evidence affected a party’s substantial rights, we

       assess the probable impact of the evidence upon the finder of fact.”(citation

       omitted)).


[12]   Here, State’s Exhibits 1 and 2 were merely cumulative of the testimony

       provided by Adams. She testified that: N.H. was on electronic monitoring; the

       probation department received an alert on August 12, 2019, that N.H.’s

       monitor was either malfunctioning or had been tampered with; Adams and

       other probation officers went to N.H.’s house when they could not otherwise

       get in touch with her; N.H. was not at home; Adams and other probation

       officers found an ankle monitor lying in N.H.’s driveway with a cut strap; and

       they also found a pair of scissors lying next to the monitor in the driveway.

       From that evidence, the juvenile court could reasonably infer that N.H.

       intentionally removed her electronic monitoring device, thus committing the

       delinquent act of escape. I.C. § 35-44.1-3-4(b). The evidence in Exhibits 1 and

       2 provided no additional information that was necessary to reach such a

       reasonable inference. The only new information in the exhibits was the specific

       number of N.H.’s ankle monitor, and that information was not necessary to

       support the reasonable inference that the ankle monitor with the cut strap found

       in N.H.’s driveway was N.H.’s monitor. Therefore, the only new information

       in the challenged exhibits likely had no impact on the juvenile court’s decision.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020   Page 7 of 8
       See In re Des.B., 2 N.E.3d at 834. Any error in the admission of State’s Exhibits

       1 and 2 was harmless.



                                               Conclusion
[13]   N.H. preserved her appeal of the admission of the State’s exhibits into evidence

       by timely objecting on hearsay grounds. However, assuming without deciding

       that the admission of those exhibits was erroneous, the error was harmless as

       the relevant information in the exhibits was cumulative.


[14]   Affirmed.


       Crone, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2876 | May 22, 2020   Page 8 of 8